Citation Nr: 0728463	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  06-33 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.R. Weaver


INTRODUCTION

The veteran served on active duty from March 1943 to May 
1946.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied service connection 
for bilateral hearing loss.  

In his informal hearing presentation dated August 2007, the 
veteran's representative  asked the Board to adjudicate the 
veteran's claim for entitlement to service connection for 
bilateral tinnitus.  Since that claim has not been previously 
adjudicated, it is REFERRED to the RO for consideration. 


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's bilateral hearing loss was incurred in or 
aggravated by service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant' s behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2006; rating 
decisions in April 2006; a statement of the case in September 
2006; and a supplemental statement of the case in November 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the November 2006 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  In his 
substantive appeal received in October 2006, the veteran 
indicated his desire to supplement the record with an 
additional statement from his private audiologist.  The 
veteran, however, has not provided such a statement.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law. 

In the present case, the veteran is claiming service 
connection for bilateral hearing loss that was diagnosed 
after his discharge in 1946.  The veteran asserts that his 
hearing loss began in the latter part of his military career 
and was caused by noise exposure that was incidental to his 
duties as a pilot.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
thresholds for any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz are 40 decibels or more; when the 
thresholds for at least three of these frequencies are 26 
decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006). Therefore, in the present case, the veteran may 
prove service connection for his bilateral hearing loss by 
showing: (1) post-service test results that meet the criteria 
of 38 C.F.R. § 3.385; and (2) evidence establishing that his 
hearing loss resulted from disease or injury incurred during 
service.  See 38 C.F.R. § 3.303(d) (2006).  

Upon review, the record contains several post-service test 
results that meet the requirements of 38 C.F.R. § 3.385.  An 
audiogram performed in 1961 indicates that the veteran had a 
qualifying hearing disability in his right ear.  That test, 
however, has limited relevance to the current inquiry because 
it represents an isolated result that does not indicate a 
chronic condition as defined by VA law and regulation.  

The first test result that shows bilateral hearing loss 
meeting VA standards occurred in 1994, forty-eight years 
after the veteran was discharged.  Subsequent audiograms 
conducted in 1995, 1999, and 2002 also yielded results 
meeting the regulatory requirements.  Additionally, a 
Compensation and Pension (C&P) audiology examination 
conducted in March 2006, demonstrated that the veteran had 
thresholds for the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz at 35, 55, 55, 80 and 95 in his right ear and 35, 
45, 45, 60 and 65 in his left.  

Since the record is replete with post-service test results 
that meet the criteria of 38 C.F.R. § 3.385, the Board must 
next determine if there is evidence establishing that the 
veteran's hearing loss resulted from disease or injury 
incurred during service.  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible.  "Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."  38 C.F.R. 3.159(a) (2006).  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Id.  The 
credibility and weight to be attached to such opinions are 
within the province of the Board as adjudicators.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Here, four individuals give their opinions about the medical 
cause of the veteran's hearing loss: the veteran; the 
veteran's son-in-law, a psychologist with research 
specialization in human perception; a private audiologist; 
and a VA audiologist.  The veteran has maintained throughout 
the record that his current hearing disability was caused by 
his exposure to noise trauma during service.  Although the 
veteran is certainly competent to testify as to his own 
symptoms; Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 
2007); the record does not indicate that he has the 
education, training, or experience to offer a medical 
opinion.  Accordingly, his opinion has little probative 
weight.   

In letters written in June and September of 2006, the 
veteran's son-in-law stated that he had reviewed the 
veteran's military service records and medical and 
audiological reports and concluded that "the combination of 
early exposure to high intensity aircraft noise and 
presbycusis could help to explain [the veteran's] current 
hearing problems."  Although the Board concedes that the 
son-in-law is a clinician, the evidence does not reveal that 
audiology is within his area of expertise.  A medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Moreover, the son-in-law's assertion 
that exposure to aircraft noise "could" explain the current 
problem is purely speculative.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Accordingly, the Board affords little weight to this 
evidence.

In a letter dated May 2006, the private audiologist stated 
that "it cannot be ruled out that [the veteran's] hearing 
loss was incurred while serving in the military."  She also 
opined that "due to the nature of noise from airplane 
engines while serving in the military without proper hearing 
protection provided, it can be concluded that more likely 
than not [that] hearing loss [was] incurred, bilaterally, 
while serving in the military . . . and has gradually 
decreased due to age related factors."  The private 
audiologist based her opinion on an audiological evaluation 
of the veteran performed in May 2006 and a history provided 
by the veteran.  

While the private audiologist is certainly qualified to give 
a medical opinion in this matter, her conclusion is not based 
on a review of the veteran's service or VA medical records.  
A medical opinion based upon an incomplete and inaccurate 
history is of no probative value.  Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Furthermore, the private 
audiologist's opinion is speculative.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Hence, this evidence has little 
probative value.   

In his March 2006 C&P report, the VA audiologist concluded 
that "[i]t is a medical certainty" that the veteran's 
hearing disability was not a consequence of the acoustic 
trauma he was exposed to during service.  He explained that 
the medical documentation was insufficient to determine 
exactly when the veteran developed hearing loss in both ears.  
He stated that at best, the evidence only indicates that the 
veteran had some loss in one ear twelve years after his 
discharge.  The audiologist based his opinion on his review 
of the veteran's service records and private and VA medical 
records, his interview with the veteran, and his thirty-four 
years of experience as a clinical audiologist which he noted 
in the record.  

Unlike the speculative assertions of the son-in-law and the 
private audiologist, the opinion of the VA audiologist is 
concrete, detailed, consistent with other evidence in the 
record, and based on a review of all of the available 
records.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  Therefore, the 
Board finds that the preponderance of the evidence does not 
show that the veteran's bilateral hearing loss resulted from 
disease or injury incurred during service.  


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


